IN THE
                        TENTH COURT OF APPEALS

                               No. 10-11-00230-CR

KEITH LANCE WILLIAMS,
                                                         Appellant
v.

THE STATE OF TEXAS,
                                                         Appellee



                          From the 87th District Court
                            Freestone County, Texas
                           Trial Court No. 10-045-CR


                         MEMORANDUM OPINION


      Appellant has filed a motion to dismiss his appeal. See TEX. R. APP. P. 42.2(a).

We have not issued a decision in this appeal, and Appellant personally signed the

motion. The motion is granted, and the appeal is dismissed.



                                              REX D. DAVIS
                                              Justice
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Dismissed
Opinion delivered and filed July 27, 2011
Do not publish
[CR25]




Williams v. State                           Page 2